Case 4:19-cv-00105-ALM-CAN Document 14 Filed 03/05/19 Page 1 of 1 PageID #: 98



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    SHERMAN DIVISION


 CRAIG CUNNINGHAM,                                 §
                                                   §
                 Plaintiff,                        §     CIVIL ACTION NO. 4:19-CV-105-ALM-
 v.                                                §                   CAN
                                                   §
 AAA LAW GROUP, LLC, ET AL.,                       §
                                                   §
                 Defendants.                       §

                                             ORDER

        The Court has been advised that all claims in the above-styled civil action have been

 resolved. It is therefore ORDERED that, on or before April 5, 2019, the Parties shall submit to

 the Court all papers necessary for the closing of this case and its removal from the active docket

 of the Court. If such papers are not received by the Court by the scheduled deadline, the Court

 may order the Parties to appear at a hearing for the purpose of determining which party is

 responsible for the delay. Thereafter, the Court may enter such orders as are just and necessary to

 ensure prompt resolution of this case.

        Any pending pre-trial deadlines are hereby ABATED for a period of thirty (30) days from

 the date of this Order.

        IT IS SO ORDERED.
        SIGNED this 5th day of March, 2019.




                                    ___________________________________
                                    Christine A. Nowak
                                    UNITED STATES MAGISTRATE JUDGE




 ORDER – Page Solo
